Holden, J.
A resident of Bloomfield, Conn., owning a tract of land in Screven County, Georgia, wrote to a party at Sylvania, Ga., that he would sell the land for $1,800 cash, and in such letter also wrote: “I ain now sole owner, and can furnish good warranty deed with perfect title. Kindly advise me at your earliest convenience, if you are prepared to accept same. This same price will be stated to others. If I do not get this amount of money soon, will raise the price nearer to its cash value.” Held:
(a) The offer in the letter meant that a cash payment of the purchase-money was to he made in Bloomfield, Conn. Robinson v. Weller, 81 Ga. 704 (8 S. E. 447).
(b) When the party to whom such offer was made wrote' the owner a letter stating- that the former had decided to accept the offer, that a deed to the land was enclosed and should he executed in a specified manner,'and that “I shall be glad if you will execute this deed and send it to Citizens Bank of Sylvania and draft on me for the $1,800:” held, that there was not such an acceptance of the offer as made a contract between the parties, no tender of the $1,800 cash at Bloomfield, Conn., accompanying the alleged acceptance. Robinson v. Weller, supra.
(c) It not appearing that any tender of the purchase-money was made to the owner in Bloomfield, Conn., and there being- no acceptance by the owner of the terms proposed by the other party, an action against the owner for specific performance of the alleged contract would not lie in behalf of the other party, and was rightly dismissed on demurrer. Robinson v. Weller, supra; Jarman v. Westbrook, 134 Ga. 19 (67 S. E. 403). Judgment affirmed.

All the Justices concur.